DETAILED ACTION
This Office action is in response to Amendment filed on 05/13/2021.  Claims 1-17 and 19-25 were pending with claims 1, 8, 9, 12, 14, 15, and 19 amended and claim 18 canceled.  Claims 1-17 and 19-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:








AMENDMENTS TO THE CLAIMS
19.	(Currently Amended) A computing device, comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, cause the computing device to:
determine a location estimate for the computing device; 
capture image data of a physical space that includes a controllable device performing an identification action;
identify the controllable device in the image data based at least in part on the identification action; and
determine configuration information for the controllable device, including:
access a previously stored image-based representation of the physical space;
identify at least one object in the captured image data based on a comparison with the image-based representation of the physical space;
determine a location identifier based on the location estimate and the identification of the at least one object;
associate the controllable device with the location identifier;
generate a name for the controllable device based at least in part on the location identifier; and
determine the configuration information based on the location estimate for the computing device and the detection of the controllable device in the previously stored image-based representation of the physical space.

image-based representation of the physical space.




















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determining configuration information for the controllable device, including: accessing a previously stored image-based representation of the physical space; determine a location identifier based on the location estimate and identification of at least one object in the image data captured by the computing device based on a comparison with the image-based representation of the physical space; associating the controllable device with the location identifier; generating a name for the controllable device based at least in part on the location identifier; and determining the configuration information based on the location estimate for the computing device and the detection of the controllable device in the image-based representation of the physical space based on the image data captured by the computing device” as stated in claim 1 (and similarly in claims 12 and 19).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-17 and 19-25 indicated that claims 1-17 and 19-25 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446